Title: From George Washington to William Greene, 10 August 1782
From: Washington, George
To: Greene, William


                  
                     Sir,
                     Head Quarters, 10th August 1782
                  
                  The Regiment raised by your State being principally composed of Men whose Time of Service will expire with the Campaign, you will probably very soon begin to think of some Method of recruiting it.  I am informed by Colonel Olney that many of these Men could now be engaged for three Years or the War for a much smaller Bounty; than they can be raised for in the State—Of this, it appears to me, there cannot be a Doubt, for long Experience has proved that Soldiers are more ready to inlist while in the Field than when at Home.  And in this Way, besides a very considerable Expence, we shall save the Time & Trouble of raising & training the Recruits, prevent the Detriment that may be sustained by the Weakness of the Corps during that Period.  These Reasons induce me to second the Application of Colo. Olney, & earnestly wish it Success; and that Major Olney, who goes to Rhode Island for the Purpose, may be enabled to carry it into Execution.  I have the Honor to be, With great Respect, Your Excellency’s most Obedient Servant
                  
                     Go: Washington
                  
               